Citation Nr: 1715809	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  08-39 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served with the Arkansas Air National Guard from May 1982 to October 2004, with periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA), to include from May 1983 to February 1985, from June to October 1988, and from September 2001 to March 2002.  This appeal comes before the Board of Veteran's Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In September 2009, the Veteran testified at a hearing before a Veterans Law Judge.  In May 2010 and November 2014, the Board remanded the issues on appeal for further evidentiary development.  In March 2016, the Board notified the Veteran that the Veterans Law Judge who conducted the September 2009 hearing was no longer at the Board, and inquired whether he desired a new Board hearing in conjunction with this appeal.  The Veteran's claim was remanded in May 2016 to afford him a new Board hearing, per his request.  In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the record.  

The Board requested a Veterans Health Administration (VHA) expert medical opinion in this case in February 2017.  


FINDINGS OF FACT

1.  The Veteran's current back disability is the result of service.

2.  The Veteran's bilateral leg disability is proximately due to his back disability.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a back disability are met.  38 U.S.C.S. §§ 101, 1110, 1131 (LexisNexis 2017); 38 C.F.R. §§ 3.6, 3.303 (2016).

2.  The criteria for entitlement to secondary service connection for a bilateral leg disability are met.  38 U.S.C.S. §§ 1110, 1131 (LexisNexis 2017); 38 C.F.R. 
§ 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations - Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.S. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Active military service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of INACDUTRA during which a veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.S. § 101(24); 38 C.F.R. § 3.6(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability proximately due to or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish secondary service connection, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
Back Disability

The Veteran asserts that his current back disability is related to gravitational forces he experienced while serving as a fighter pilot in the Air National Guard.  Specifically, he states that the exposure to gravitational forces caused compression on his discs, pressure on his sciatic nerve, and ultimately resulted in his constant and severe back pain.  

Here, the Veteran has a diagnosis of a current back disability, including degenerative joint disease of the lumbar spine.  See October 2010 VA examination report.  Therefore, the first element of service connection is met.

Turning to the second element, the Board initially finds that the presumption of soundness attaches, as no back or spine disability was noted on the Veteran's May 1982 or January 1983 examinations contemporaneous to a period of ACDUTRA, and the onerous burden of establishing clear and unmistakable evidence of a pre-existing back disability has not been met.  See 38 U.S.C.S. § 1111; 38 C.F.R. § 3.304(b); see also Smith v. Shinseki, 24 Vet. App. 40 (2010) (presumption of soundness does not apply if an entrance examination was not performed contemporaneous to a period of ACDUTRA or INACDUTRA).  Moreover, the Veteran's service treatment records indicate that during a period of ACDTURA in January 1984 he experienced lower back pain and was treated for strain and muscle spasm.  An October 1987 service treatment record shows that he was again treated for low back pain following an F-4 flight during INACDUTRA.  The Veteran's former flight surgeon, K.J.B, M.D. reported that the Veteran had a known history of back problems and that he prescribed the Veteran anti-spasmodic medication for his back during his active duty tour.  Dr. K.J.B also stated the Veteran had hectic command post duties at the time so this treatment may not have been entered into the Veteran's permanent medical records.  See February 2009 statement of Dr. K.JB.  As such, the second element of service connection is also established. 

Regarding the last element, nexus, the record contains evidence both unfavorable and favorable evidence.  Against the claim are the opinions of the January 2008, February 2009, October 2010, July 2015, and November 2015 VA examiners.  
In favor of the claim are the December 2008 and April 2012 opinions of Drs. G.T.J. and M.W.C., respectively.  Due to deficiencies in these opinions, the Board sought an expert opinion from a VHA neurosurgeon, who concluded in a March 2017 opinion that the Veteran's initial back pain, leading to his current disability, had its onset in service as a result of his exposure to high positive gravitational forces he sustained for many years as a fighter pilot.  As rationale, the examiner explained that gravitational forces can act along the axis of the spine, applying compressive forces that can flatten the discs and increase the intra disc pressure, potentially causing protrusion and herniation, as indicated by medical literature.  He also referred to a medical study that demonstrated that 74.2% out of 132 aviators had lumbar disc herniation, with many requiring operative management, further supporting his conclusion.

The Board affords the March 2017 VHA expert's medical opinion great probative value.  The VHA expert considered the Veteran's entire relevant medical history in forming his opinion, and provided a thorough rationale with supporting data as well as reasoned medical explanations. 

Accordingly, for reasons outlined above, the Board finds that entitlement to service connection for a back disability is warranted.

Bilateral Leg Disability

The Veteran asserts that his current bilateral leg disability is related to in-service exposure to gravitational forces as a fighter pilot, leading to constant and severe leg pain.  He also indicates that his bilateral leg disability is related to his back disability.  As secondary service connection under 38 C.F.R. § 3.310(a) is warranted, the Board need not address the Veteran's contentions on direct service connection.

Here, the Veteran has a current diagnosis of a bilateral leg disability, to include peripheral neuropathy and neuralgia of the bilateral lower extremities.  See, e.g., May and November 2015 VA examination reports.  Moreover, as described above, the Veteran is also service connected for a back disability.  Therefore, the first two elements of secondary service connection are satisfied.

Turning to the element of nexus, while the March 2017 VHA expert determined that the Veteran's bilateral lower extremity disability has been aggravated by his back disability, the Board finds sufficient evidence to award secondary service connection on a proximate cause basis under 38 C.F.R. § 3.310(a).  Specifically, the October 2010 VA examiner found the Veteran's bilateral leg symptomatology was "at least partially related" to his back disability.  See also August 1999 private treatment record from R.D.G., M.D. and February 2009 VA examination report.  Moreover, as noted by the October 2010 VA examiner, the Veteran's lower extremity symptoms temporarily resolved with back surgeries performed in 1999 and 2006, demonstrative of an etiological relationship between the two.  Therefore, affording him the benefit of the doubt in this regard, the Veteran's claim of entitlement to secondary service connection for a bilateral leg disability under 38 C.F.R. § 3.310(a) is granted.


ORDER

Entitlement to service connection for a back disability is granted.

Entitlement to secondary service connection for a bilateral leg disability is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


